Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 2016/0221315) in view of JP 2012206460 (see applicant provided reference for DWG citations and examiner provided machine translation for text citations). 


As to claims 22-24, 26 and 31, Saiki discloses a method for producing an optical laminate, comprising the steps of: forming a first laminate 10a by laminating an optical functional layer 12b (low refractive index 1.25 or less, para 90) on a base layer 11 (thickness between 1-100µm, para 81) and then forming an optical intermediate laminate 20 by laminating a pressure-sensitive adhesive/adhesive layer 23 and a protective layer 10b ( fig 5, 6 8) on the base layer via the optical functional layer in this order; and providing prism shaped asperities 14A/B on a surface of the base layer (fig 2) opposite to a surface on which the pressure-sensitive adhesive layer is laminated, wherein the base layer is long and the layers are continuously provided on the base layer (fig 2) (figs 1, 2 4-8, para 78-161, 221-239).
Saiki does not disclose that the providing of the prism shaped asperities occurs after the step of forming of the optical intermediate laminate.
‘460 discloses a method for producing an optical laminate, wherein a base layer 13 is laminated to an adhesive 14 and protective layer 18 to provide optical intermediate laminate, and prism shaped asperities are provided a surface of the base layer opposite to a surface on which the pressure-sensitive adhesive layer is laminated, after the laminating occurs (figures 3a-j, associated text, para 32-41).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Saiki such that the providing of the prism shaped asperities occurs after the step of forming the optical intermediate laminate as taught by ‘460 as doing such reduces the deformation of the base layer (para 41).

Additionally, changing the order of steps is obvious absent unexpected results demonstrated by the applicant. MPEP 2144.04.

As to claim 25, the optical functional layer is formed using at least one method selected from the group consisting of coating, transfer, sputtering, and vapor deposition (para 133).

As to claims 27-28, Saiki discloses in the step of laminating, a 10-300nm thick undercoat layer 12a is laminated on the base layer and the optical functional layer 12b is laminated on the undercoat layer (para 90, fig 4).

As to claim 29, fig 8 shows that the thickness of the base layer 11 in an optical laminate intermediate is 60% or less of the thickness of the entire optical laminate intermediate and fig 3 of ‘460 shows that the thickness of the base stay constant throughout the forming the asperities.  Additionally, dimensions are obvious absent unexpected results demonstrated by the applicant.

As to claim 30, the thickness of the optical laminate intermediate (base layer 11) is between 40 and 200 before the step of providing asperities (see claim 24 discussion above). 

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. Applicant asserts that Saiki fails to disclose the asperities are formed after the lamination step to form the optical intermediate laminate.  The examiner asserts that Saiki need not disclose forming asperities after laminating because ‘460 discloses such.  Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually and in a vacuum of each other as a rejection under 35 U.S.C. 103 is a consideration relating to the combined teachings of the references (and not each reference in a vacuum of the others).
The applicant asserts that ‘460 does not disclose that after forming an optical intermediate laminate, asperities are formed on the surface of the base layer.  This is not correct, as figs 3d-f clearly disclose forming the asperities after the formation of the optical intermediate laminate (fig 3c).  The disclosure of 18 as peelable does not change the fact that it is laminated to 13 to form the optical intermediate laminate. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748